
	

114 HR 3654 : Combat Terrorist Use of Social Media Act of 2015
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3654
		IN THE SENATE OF THE UNITED STATESDecember 17, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require a report on United States strategy to combat terrorist use of social media, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Combat Terrorist Use of Social Media Act of 2015. 2.Report on strategy to combat terrorist use of social media (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a report on United States strategy to combat terrorists’ and terrorist organizations’ use of social media.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)An evaluation of what role social media plays in radicalization in the United States and elsewhere.
 (2)An analysis of how terrorists and terrorist organizations are using social media, including trends. (3)A summary of the Federal Government’s efforts to disrupt and counter the use of social media by terrorists and terrorist organizations, an evaluation of the success of such efforts, and recommendations for improvement.
 (4)An analysis of how social media is being used for counter-radicalization and counter-propaganda purposes, irrespective of whether or not such efforts are made by the Federal Government.
 (5)An assessment of the value of social media posts by terrorists and terrorist organizations to law enforcement.
 (6)An overview of social media training available to law enforcement and intelligence personnel that enables such personnel to understand and combat the use of social media by terrorists and terrorist organizations, as well as recommendations for improving or expanding existing training opportunities.
 (c)FormThe report required by subsection (a) should be submitted in unclassified form, and may include a classified annex in accordance with the protection of intelligence sources and methods.
			3.Policy and comprehensive strategy to counter terrorists’ and terrorist organizations’ use of social
			 media
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a report that contains a comprehensive strategy to counter terrorists’ and terrorist organizations’ use of social media, as committed to in the President’s 2011 Strategic Implementation Plan for Empowering Local Partners to Prevent Violent Extremism in the United States.
 (b)FormThe report required by subsection (a) should be submitted in unclassified form, and may include a classified annex in accordance with the protection of intelligence sources and methods.
 4.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means the Committee on Foreign Affairs, the Committee on the Armed Services, the Committee on Homeland Security, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.
		
	Passed the House of Representatives December 16, 2015.Karen L. Haas,Clerk
